*362By Court,
French, C. J.:
The appeal from the judgment in this ease can not be entertained, for the reason that the notice of appeal, the first step toward perfecting an appeal, was not filed until more than one year had elapsed after the rendition of the judgment appealed from.
The appeal from the order denying a new trial can not be sustained, because the order from which the appeal is taken is not brought before us in the record. The order appealed from should form the basis of the transcript on appeal. Comp. Laws, 437, sees. 344, 345, 348.
But if the order appealed from were in the record, it would be of no avail in this case. It fully appears from the record, and the arguments in this case, that there was a defect in the testimony; that plaintiff, who appears to have had a good cause of action, continuously failed, both on the trial and on his motion for a new trial, to make his case. On the trial failing for defects of testimony, and on his motion for a new trial utterly failing to make any legal showing why a new trial should be granted, the judgment and order must be affirmed, and it has been so ordered.